Citation Nr: 9905626	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-29 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bursitis of joints 
other than the right shoulder. 

2.  Entitlement to a combined disability rating in excess of 
40 percent for service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1956 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, denied 
the appellant's claim for service connection for bursitis of 
joints other than the right shoulder.  It also assigned the 
appellant's service-connected disabilities a combined 
disability evaluation of 40 percent, effective August 1991.  

During the pendency of this appeal, the appellant noted a 
desire to reopen his claim for service connection for 
arthritis of multiple joints, denied by the Board in 1996.  
As the appellant's attempt to reopen his claim for service 
connection for arthritis of multiple joints has not been 
previously addressed by the RO, the issue is referred to the 
RO for development as appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence of bursitis of 
joints other than the right shoulder.

3.  The veteran has not presented a plausible claim for 
service connection for bursitis of joints other than the 
right shoulder.

4.  The veteran's compensable service-connected disabilities 
are: (1) hypertension with chest pain and hypoperfusion at 
the apex and anterolateral wall, evaluated as 30 percent 
disabling; (2) right hydrocele, evaluated as 10 percent 
disabling; and (3) rhinitis, evaluated as 10 percent 
disabling.

5.  The combined evaluation of the veteran's service-
connected disabilities was appropriately calculated in the 
RO's August 1997 rating decision as 40 percent disabling.


CONCLUSION OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for bursitis of joints other than the 
right shoulder. 38 C.F.R. §§ 3.303, 3.304 (1998); 38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  A combined disability rating in excess of 40 percent for 
the appellant's service-connected disabilities is not 
warranted. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.25, 
4.26 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Air 
Force from March 1956 through November 1976.  Post service 
medical records, dated January 1977 through October 1996, 
were submitted by both private physicians and VA medical 
centers.  A review of these records revealed treatment for a 
variety of conditions, including osteoarthritis of multiple 
joints.  However, no diagnosis of or treatment for bursitis 
of a joint other than the right shoulder was indicated.

In April 1996, a VA examination for bones was conducted.  The 
report of this examination noted the veteran's complaints of 
right foot pain.  The report concluded with an impression of 
traumatic arthritis of the right foot.  

In October 1996, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of pain in his lower back, left knee, left shoulder, right 
foot, and left thumb.  The report concluded with diagnoses of 
back pain with no objective evidence of organic pathology, 
left shoulder pain with no objective evidence of organic 
pathology, osteoarthritis of the left knee, and 
osteoarthritis of the right first metatarsophalangeal joint.  

In August 1997, the RO issued a rating decision that: (1) 
granted service connection for bilateral hearing loss and 
assigned thereto a noncompensable (0 percent) disability 
rating, effective February 1996; (2) granted an increased 
disability rating of 30 percent, effective November 1996, for 
the veteran's service-connected hypertension with chest pain 
and hypoperfusion at the apex and anterolateral wall; and (3) 
denied service connection for bursitis of joints other than 
the right shoulder.  At the time of this rating action, the 
veteran was also service-connected for the following 
conditions at the following disability rates: (1) right 
hydrocele, 10 percent disabling, (2) rhinitis, 10 percent 
disabling; (3) chronic chalasions, noncompensable; (4) 
bursitis or capsulitis of the right shoulder, noncompensable; 
(5) hepatosplenomegaly, noncompensable; (6) chip fracture, 
right little finger, noncompensable; (7) scars, palm of the 
left hand, right brow and right arm, noncompensable; (8) and 
avulsion fracture right calcaneus, noncompensable.  Based 
upon all of these conditions, the August 1997 rating decision 
assigned the veteran's service-connected disabilities a 
combined rating of 40 percent, effective August 1991.  

II.  Analysis

A.  Service Connection for Bursitis of Joints other than the 
Right Shoulder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation. See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Secretary's duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Where the determinative issue involves either medical 
etiology (such as with respect to a nexus between a current 
condition and an inservice disease or injury) or a medical 
diagnosis (such as with respect to a current disability), 
competent medical evidence is required to fulfill the well-
grounded claim requirement of section 5107(a) -- that is, 
that the claim is plausible or probable.  See Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

The veteran in this case is essentially claiming that he 
currently has bursitis of a joint other than the right 
shoulder caused by an injury or disease incurred during his 
active duty military service.  Accordingly, the determinative 
issues presented by this claim are: (1) whether the veteran 
incurred an injury or disease during his active duty service; 
(2) whether he currently has bursitis of a joint other than 
his right shoulder; and if so, (3) whether the current 
disability is etiologically related to his active duty 
military service.  The Board concludes that medical evidence 
is needed to lend plausible support for the second and third 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza, 7 Vet. App. at 506; see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu, 2 Vet. App. 
at 494-95.  

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has failed to meet his 
initial burden of presenting evidence that his claim for 
service connection for bursitis of a joint other than the 
right shoulder is plausible or otherwise well grounded. See 
Rabideau, 2 Vet. App. 141.  

Although the veteran has alleged that he currently has 
bursitis of a joint other than his right shoulder, there is 
no medical evidence of record showing a diagnosis this 
condition.  Nor has any treatment for bursitis of a joint 
other than the right shoulder been alleged.  Accordingly, 
there is no competent medical evidence of bursitis of a joint 
other than the veteran's right shoulder.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability there can be no claim").  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (wherein 
the United States Court of Appeals for the Federal Circuit 
recognized as "rational" VA's long-standing requirement 
that service connection be granted only in cases of currently 
existing disability, even where not specifically required by 
statute).

Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied. See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if 
a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, the VA 
has no duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 78.  Here, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of available evidence that could make his claim well 
grounded.  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

B.  Entitlement to a Combined Disability Rating in Excess of 
40 Percent

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155.

It should be noted at the outset that a combined evaluation 
is not arrived at by simply computing the assigned 
evaluations, but rather is determined by the application of 
the "Combined Ratings Table" found at 38 C.F.R. § 4.25 
(1998).  

With the assignment of two or more evaluations, the Board 
must look to the combined ratings table set forth at 38 
C.F.R. § 4.25 (1998).  The formula used to calculate the 
degree of disability caused by a service-connected disorder 
is based on the consideration of the efficiency of the 
individual as affected first by his or her most disabling 
condition, then by the less disabling conditions, in the 
order of their severity.  The combined ratings table is used 
to determine the combined value of the various disabilities, 
after which the combined level of disability is converted to 
the nearest degree divisible by 10.  If there are more than 
two disabilities, they are to be arranged in the exact order 
of their severity and the combined value for the first two 
will be found as previously described.  The combined value, 
as found in the ratings table, will be combined with the 
degree of the third disability.  The same procedure will be 
employed when there are four or more disabilities.

38 C.F.R. § 4.25 states as follows:

§4.25 Combined ratings table.

Table I, Combined Ratings Table, results 
from the consideration of the efficiency 
of the individual as affected first by 
the most disabling condition, then by the 
less disabling condition, then by other 
less disabling conditions, if any, in the 
order of severity. Thus, a person having 
a 60 percent disability is considered 40 
percent efficient. Proceeding from this 
40 percent efficiency, the effect of a 
further 30 percent disability is to leave 
only 70 percent of the efficiency 
remaining after consideration of the 
first disability, or 28 percent 
efficiency altogether. The individual is 
thus 72 percent disabled, as shown in 
table I opposite 60 percent and under 30 
percent.

(a) To use table I, the disabilities will 
first be arranged in the exact order of 
their severity, beginning with the 
greatest disability and then combined 
with use of table I as hereinafter 
indicated. For example, if there are two 
disabilities, the degree of one 
disability will be read in the left 
column and the degree of the other in the 
top row, whichever is appropriate. The 
figures appearing in the space where the 
column and row intersect will represent 
the combined value of the two. This 
combined value will then be converted to 
the nearest number divisible by 10, and 
combined values ending in 5 will be 
adjusted upward. Thus, with a 50 percent 
disability and a 30 percent disability, 
the combined value will be found to be 65 
percent, but the 65 percent must be 
converted to 70 percent to represent the 
final degree of disability. Similarly, 
with a disability of 40 percent, and 
another disability of 20 percent, the 
combined value is found to be 52 percent, 
but the 52 percent must be converted to 
the nearest degree divisible by 10, which 
is 50 percent. If there are more than two 
disabilities, the disabilities will also 
be arranged in the exact order of their 
severity and the combined value for the 
first two will be found as previously 
described for two disabilities. The 
combined value, exactly as found in table 
I, will be combined with the degree of 
the third disability (in order of 
severity). The combined value for the 
three disabilities will be found in the 
space where the column and row intersect, 
and if there are only three disabilities 
will be converted to the nearest degree 
divisible by 10, adjusting final 5's 
upward. Thus if there are three 
disabilities ratable at 60 percent, 40 
percent, and 20 percent, respectively, 
the combined value for the first two will 
be found opposite 60 and under 40 and is 
76 percent. This 76 will be combined with 
20 and the combined value for the three 
is 81 percent. This combined value will 
be converted to the nearest degree 
divisible by 10 which is 80 percent. The 
same procedure will be employed when 
there are four or more disabilities. (See 
table I).

(b) Except as otherwise provided in this 
schedule, the disabilities arising from a 
single disease entity, e.g., arthritis, 
multiple sclerosis, cerebrovascular 
accident, etc., are to be rated 
separately as are all other disabling 
conditions, if any. All disabilities are 
then to be combined as described in 
paragraph (a) of this section. The 
conversion to the nearest degree 
divisible by 10 will be done only once 
per rating decision, will follow the 
combining of all disabilities, and will 
be the last procedure in determining the 
combined degree of disability. 
(Authority: 38 U.S.C. 1155) 

TABLE I--COMBINED RATINGS TABLE
(10 combined with 10 is 19)


10
20
30
40
50
60 
70
80
90
19
27
35
43
51
60
68 
76
84
92
20
28
36
44
52
60
68 
76
84
92
21
29
37
45
53
61
68 
76
84
92
22
30
38
45
53
61
69 
77
84
92
23
31
38
46
54
62
69 
77
85
92
24
32
39
47
54
62
70 
77
85
92
25
33
40
48
55
63
70 
78
85
93
26
33
41
48
56
63
70 
78
85
93
27
34
42
49
56
64
71 
78
85
93
28
35
42
50
57
64
71 
78
86
93
29
36
43
50
57
65
72 
79
86
93
30
37
44
51
58
65
72 
79
86
93
31
38
45
52
59
66
72 
79
86
93
32
39
46
52
59
66
73 
80
86
93
33
40
46
53
60
67
73 
80
87
93
34
41
47
54
60
67
74 
80
87
93
35
42
48
55
61
68
74 
81
87
94
36
42
49
55
62
68
74 
81
87
94
37
43
50
56
62
69
75 
81
87
94
38
44
50
57
63
69
75 
81
88
94
39
45
51
57
63
70
76 
82
88
94
40
46
52
58
64
70
76 
82
88
94
41
47
53
59
65
71
76 
82
88
94
42
48
54
59
65
71
77 
83
88
94
43
49
54
60
66
72
77 
83
89
94
44
50
55
61
66
72
78 
83
89
94
45
51
56
62
67
73
78 
84
89
95
46
51
57
62
68
73
78 
84
89
95
47
52
58
63
68
74
79 
84
89
95
48
53
58
64
69
74
79 
84
90
95
49
54
59
64
69
75
80 
85
90
95
50
55
60
65
70
75
80 
85
90
95
51
56
61
66
71
76
80 
85
90
95
52
57
62
66
71
76
81 
86
90
95
53
58
62
67
72
77
81 
86
91
95
54
59
63
68
72
77
82 
86
91
95
55
60
64
69
73
78
82 
87
91
96
56
60
65
69
74
78
82 
87
91
96
57
61
66
70
74
79
83 
87
91
96
58
62
66
71
75
79
83 
87
92
96
59
63
67
71
75
80
84 
88
92
96
60
64
68
72
76
80
84 
88
92
96
61
65
69
73
77
81
84 
88
92
96
62
66
70
73
77
81
85 
89
92
96
63
67
70
74
78
82
85 
89
93
96
64
68
71
75
78
82
86 
89
93
96
65
69
72
76
79
83
86 
90
93
97
66
69
73
76
80
83
86 
90
93
97
67
70
74
77
80
84
87 
90
93
97
68
71
74
78
81
84
87 
90
94
97
69
72
75
78
81
85
88 
91
94
97
70
73
76
79
82
85
88 
91
94
97
71
74
77
80
83
86
88 
91
94
97
72
75
78
80
83
86
89 
92
94
97
73
76
78
81
84
87
89 
92
95
97
74
77
79
82
84
87
90 
92
95
97
75
78
80
83
85
88
90 
93
95
98
76
78
81
83
86
88
90 
93
95
98
77
79
82
84
86
89
91 
93
95
98
78
80
82
85
87
89
91 
93
96
98
79
81
83
85
87
90
92 
94
96
98
80
82
84
86
88
90
92 
94
96
98
81
83
85
87
89
91
92 
94
96
98
82
84
86
87
89
91
93 
95
96
98
83
85
86
88
90
92
93 
95
97
98
84
86
87
89
90
92
94 
95
97
98
85
87
88
90
91
93
94 
96
97
99
86
87
89
90
92
93
94 
96
97
99
87
88
90
91
92
94
95 
96
97
99
88
89
90
92
93
94
95 
96
98
99
89
90
91
92
93
95
96 
97
98
99
90
91
92
93
94
95
96 
97
98
99
91
92
93
94
95
96
96 
97
98
99
92
93
94
94
95
96
97 
98
98
99
93
94
94
95
96
97
97 
98
99
99
94
95
95
96
96
97
98 
98
99
99

The regulations also contain a formula for computing an 
additional factor to be applied in rating certain bilateral 
disabilities. 38 C.F.R. § 4.26 (1998).

In this case, the veteran's service-connected disabilities 
have been evaluated as 40 percent disabling in combination.  
This combined rating was arrived at by use of the above 
described ratings table.  Use of the bilateral factor was not 
indicated.  Specifically, a 30 percent rating has been 
assigned for the veteran's service-connected hypertension 
with chest pain and hypoperfusion at the apex and 
anterolateral wall.  This evaluation was combined with his 
second most severe disability, the right hydrocele rated as 
10 percent disabling for a combined total of 37 percent.  The 
resulting 37 percent was then combined with his third most 
severe disability, his rhinitis evaluated as 10 percent 
disabling.  The resulting 43 percent was then converted to 40 
percent, the nearest degree divisible by 10.  Accordingly, 
the combined evaluation of the veteran's service-connected 
disabilities was appropriately calculated in the RO's August 
1997 rating decision as 40 percent disabling.

The relevant facts are not in dispute on this issue, and it 
is the law, not the evidence, which governs the outcome of 
this issue.  As a matter of law, there is no basis to assign 
a combined compensation evaluation greater than the 40 
percent, and the claim for a higher combined rating must be 
denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, 
should the veteran believe that the his service-connected 
disabilities are more disabling than currently contemplated, 
the veteran is free to apply for an increased evaluation at 
any time.



	(CONTINUED ON NEXT PAGE)


ORDER

A combined compensation evaluation in excess of 40 percent is 
denied.

Because it is not well grounded, the veteran's claim for 
service connection for bursitis in joints other than the 
right shoulder.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

